DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 4/1/2021.  Claims 1, 3, 6-13, 18, 20 and 21 are amended.  Claims 22-25 are new.  Claims 1-25 are pending and examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 13, 14 and 22-25  are rejected under 35 U.S.C. 103 as being unpatentable over Nakasone 2015/0083865 in view of Baldwin 2018/0354659
Regarding claim 1, Nakasone teaches a spacecraft thruster system (100) comprising: an ion thruster (the components as construed infra including the first ion thruster layer, the second ion thruster layer, the propellant source, and the voltage source) including: a first ion thruster layer (141 shown also as 201 and 202. The first ion thruster layer can be an ion thruster per [0002] Examples of solar electric propulsion thruster systems include, for example, a Xenon ion propulsion thruster, a Hall Effect thruster, an ion thruster); a second ion thruster layer (smaller, lighter and much less expensive solar electric engine for any one of the 101, 102, or 103 per [0012] The system employs a common solar electric propulsion stage (base) that mates with a plurality of spacecraft and receives electrical power from the spacecraft (e.g., generated by solar collecting components mounted on such spacecraft). The solar collecting components may be solar panels. As explained in more detail below, the common propulsion stage includes a solar electric engine and associated propellant storage tank of the type required for the orbit-raising operation … Using a common propulsion stage eliminates the need for such costly parts on each spacecraft. Instead, each spacecraft will only require a smaller, lighter and much less expensive solar electric engine and associated propellant tank used only in orbit maintenance and maneuvering.  The second ion thruster layer can also be an ion thruster per [0002] Examples of solar electric propulsion thruster systems include, for example, a Xenon ion propulsion thruster, a Hall Effect thruster, an ion thruster)); and a propellant source (142) fluidly connected to the first ion thruster layer (see [0012] supra which teaches the associated 
Nakasone as discussed above does not teach wherein at least the first ion thruster layer is selectively detachable from the propellant source
Baldwin teaches a first ion thruster layer as selectively detachable from the propellant source (Baldwin in particular teaches a shared propellant source comprising 121(1) and 121(2), all of which are available to the thrusters of the lower spacecraft 126(1) prior to detachment at which point 126(1) (analogous to the first ion thruster layer) would be detached from the portion of the propellant source in the upper spacecraft 400(2) see [0037] “In the illustrated implementation, the lower spacecraft 400(1) includes an on-board propulsion system such as described in connection with Advantageously, propellant stored in xenon tanks 121(2) of the upper spacecraft 400(2), as well as propellant stored in xenon tanks 121(1) of the lower spacecraft 400(1) may be available for use by the electric thrusters 126(1) on the lower spacecraft 400(1).  [0038] Propellant from the upper spacecraft 400(2) is made available to the propulsion subsystem of the lower spacecraft by way of propellant lines and propellant line coupling devices. More particularly, propellant line 423(2), coupling device 425, and propellant line 423(1) may couple a port of propellant tank 121(2) of the upper spacecraft 400(2) with a port of propellant tank 121(1) of lower spacecraft 400(1). As a result, propellant from the upper spacecraft 400(2) may be made available to the lower spacecraft 400(1) and, more particularly to electric thrusters 126(1). Thus in some implementations, orbit raising maneuvers may be executed using one or more thrusters 126(1), drawing propellant from each of two or more stacked spacecraft. [0039] The coupling device 425 may be configured to detachably couple the propellant storage arrangement of the first spacecraft 300(1) with the propellant storage arrangement of the second spacecraft 300(2). In some implementations, the coupling device 425 may be or include a line disconnect as described hereinabove.”)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Nakasone with Baldwin to facilitate the provision of propellant to the first ion thruster layer from all propellant tanks during orbit raising/transfer maneuvers (per [0037] and [0038] supra “Advantageously, a quantity and/or power rating of thrusters 126(1) on the lower spacecraft 400(1) may be optimized for executing an orbit transfer maneuver … Advantageously, propellant stored in xenon tanks 121(2) of the upper spacecraft 400(2), as well as propellant stored in xenon tanks 121(1) of the lower spacecraft 400(1) may be available for use by the electric thrusters 126(1) on the lower spacecraft 400(1)”)
Regarding claim 2, Nakasone in view of Baldwin teaches the invention as discussed above.
Nakasone in view of Baldwin as discussed above also teaches a propellant manifold (423(1) and 423(2)), wherein the propellant manifold fluidly connects the propellant source to the first ion thruster layer and the second ion thruster layer (see Baldwin [0038] cited supra). 
Regarding claim 6, Nakasone in view of Baldwin teaches the invention as discussed above.
Nakasone in view of Baldwin as discussed above also teaches wherein the first ion thruster layer is at least partially disposed over the second ion thruster layer since two objects can always be construed as being “at least partially disposed” over each other.
Regarding claims 13 and 14, Nakasone in view of Baldwin per the rejections of claims 1 and 2 respectively, teaches the structural limitations recited in claims 13 and 14.  The recited method steps are the results of the normal operation of the invention as taught by Nakasone in view of Baldwin. As such, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Regarding claim 22, Nakasone in view of Baldwin teaches the invention as discussed above.
Nakasone further teaches wherein the first ion thruster layer is configured to be ejected from the ion thruster while the second ion thruster layer remains included in the ion thruster (see Fig. 1C [0014] The system 100, after deployment at the lower parking or transfer orbit, moves up to a position near to the desired higher-Earth orbit, and then each satellite 101, 102, 103 is detached and moved into the final desired orbit.), and wherein the voltage source is configured to apply the voltage differential to the second ion thruster layer after the first ion thruster layer is ejected from the ion thruster (the separation of any one of 101, 102, or 103 would result in the voltage source applying the voltage differential to the second ion thruster layer after the first ion thruster layer is ejected from the ion thruster, see Fig. 2, the Solar Arrays and SV Power Regulation and Control for each of 210, 220, and 230 collectively power the first ion thruster layer, and each individual Solar Array and Control provides power to the loads (which would 
Regarding claim 23, Nakasone in view of Baldwin teaches the invention as discussed above.
Nakasone further teaches wherein the first ion thruster layer is disposed on the second ion thruster layer prior to ejection (see Fig. 1B, Nakasone teaches wherein the first ion thruster layer is disposed on second ion thruster layer since the first ion thruster layer rests on the structure of 104 which can be construed as an element of the second ion thruster layer).
Regarding claim 24, Nakasone in view of Baldwin teaches the invention as discussed above.
Nakasone further teaches wherein the first ion thruster layer is disposed on the second ion thruster layer prior to ejection (see Fig. 1B, Nakasone teaches wherein the first ion thruster layer is disposed on second ion thruster layer since the first ion thruster layer rests on the structure of 104 which can be construed as an element of the second ion thruster layer).
Regarding claim 25
Nakasone in view of Balwin as discussed above further teaches wherein ejecting the first ion thruster layer comprises: electrically disconnecting the first ion thruster layer from the voltage source when the first ion thruster layer is ejected from the ion thruster (see Fig. 1C and Fig. 2, when the first ion thruster layer disconnects from the second, the respective one of 216, 226, or 236 will be broken which will disconnect the first ion thruster layer from 204 which is an element of the voltage source); and fluidically disconnecting the first ion thruster layer from the propellant source when the first ion thruster layer is ejected from the ion thruster (as taught by Baldwin in the rejection of claim 1 supra, when the first ion thruster layer is ejected from the ion thruster, it will be disconnected from a portion of the shared propellant source as taught by Baldwin).

Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasone in view of Baldwin and Marrese-Reading 2012/0144796
Regarding claim 3, Nakasone in view of Baldwin teaches the invention as discussed above.
Nakasone in view of Baldwin does not teach wherein each of the first ion thruster layer and the second ion thruster layer include a respective extractor electrode and a respective one or more emitter bodies, wherein each of the first ion thruster layer and the second ion thruster layer emits the ions when the voltage differential is applied across the respective extractor electrode and the respective one or more emitter bodies. 
Marrese-Reading teaches an ion thruster layer (22, 24, 32 and 36 [0062] Turning now to the details of the microfabricated electrospray thruster design of the instant application. It should first be understood that a number of thruster emitter designs 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Nakasone in view of Baldwin with Marrese-Reading so as to provide each ion thruster layer as the ion thruster layer taught by Marrese-Reading to provide the benefit of ion thrusters having high system performance, thrust performance and thrust range while having low mass, volume, and  cost ([0011] Although there are a large number of prior art on liquid metal ion propulsion devices, none of these devices address the fundamental issues limiting the scalablilty and applicability of this thruster technology, which is low thrust density. Addressing this issue with microfabricated thruster components, a common propellant reservoir and a capillary force driven feed system will simultaneously improve the thrust range, thrust 
Regarding claim 4, Nakasone in view of Baldwin and Marrese-Reading and teaches the invention as discussed above.
Nakasone in view of Baldwin and Marrese-Reading as discussed supra also teaches the first ion thruster layer as fluidly connected to the propellant source and as electrically connected to the voltage source during orbit raising and also teaches that the first ion thruster layer as providing the thrust during orbit raising.  This results in thrust from the second ion thruster layer being unnecessary during orbit raising.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Nakasone in view of Baldwin and Marrese-Reading so as so as to deactivate the second ion thruster layer when the first ion thruster layer is fluidly connected to the propellant source and is electrically connected to the voltage source in order to provide thrust from the first and second thruster layers as needed.
Regarding claim 5, Nakasone in view of Baldwin and Marrese-Reading and teaches the invention as discussed above.
Applicant has provided no guidance as to what constitutes “approximately 0V” as such the voltage applied to the second ion thruster layer when deactivated has been construed as reading on “approximately 0V”. As such,  Nakasone in view of Baldwin and Marrese-Reading as discussed above also teaches wherein the voltage differential 
Regarding claim 15, Nakasone in view of Baldwin and Marrese-Reading per the rejections of claim 4, teaches the structural limitations recited in claim 15.  The recited method steps are the results of the normal operation of the invention as taught by Nakasone in view of Baldwin and Marrese-Reading. As such, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasone in view of Baldwin and Hiller “Design of a CubeSat Separation Mechanism”.
Nakasone in view of Baldwin does not teach wherein the first ion thruster layer is connected to the second ion thruster layer by one or more releasable standoffs
Hiller teaches a coupler including one or more releasable standoffs (the matching portions of the Ejector Release Mechanism, see page 37 “The structure of this design is very similar to that of the pin-puller design. It consists of two baseplates that act as full faces of each satellite, alignment legs in a cup-and-cone configuration for alignment and extra support, and a device to allow for de-coupling once triggered. Instead of placing a clevis joint in the center, an ERM (Ejector Release Mechanism (TiNi Aerospace # E250) takes its place…The structure of this design is much simpler than the first option. This 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Nakasone in view of Baldwin with Hiller’s teachings on releasable standoffs to provide a coupler that is simple, reliable, easy to manufacture, and strong during high vibration.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasone in view of Baldwin, Hiller and Novotney 2018/0072434.
Nakasone in view of Baldwin and Hiller as discussed above does not teach wherein the one or more releasable standoffs comprise a spring.
Hiller teaches wherein the one or more releasable standoffs comprise a (kick off spring see page 37 “The structure of this design is very similar to that of the pin-puller design. It consists of two baseplates that act as full faces of each satellite, alignment legs in a cup-and-cone configuration for alignment and extra support, and a device to allow for de-coupling once triggered. Instead of placing a clevis joint in the center, an ERM (Ejector Release Mechanism (TiNi Aerospace # E250) takes its place…The structure of this design is much simpler than the first option. This makes the ERM design more manufacturable, stronger in high vibration, and less likely to fail during actuation. Figure 40 shows an exploded view of this design.”, see Fig. 39 “A custom ERM is required because the standard kickoff springs would exert excessive force on the satellites, and cause them to exceed the allowable separation velocity”)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Nakasone in view of Baldwin and Hiller further with Hiller’s teachings on standoffs comprising spring to provide a coupler that is simple, reliable, easy to manufacture, and strong during high vibration.
Nakasone in view of Baldwin and Hiller as discussed above does not teach wherein the one or more releasable standoffs further comprise a tensioned wire, wherein the tensioned wire is configured to melt when a detachment voltage is applied across the tensioned wire, and wherein one or more releasable standoffs physically separate when the wire is melted.
Novotney teaches securing and then releasing satellite elements with a hold down release mechanism (HDRM) ([0003] Spacecraft typically utilize hold-down and release mechanisms (“HDRMs”) (i.e., a “hold-then-separate” device) to securely hold, retain or stow elements of the spacecraft during launch. These elements, such as solar arrays, antenna reflectors, radiators, instrument booms, propulsion pointing actuators, doors, sensors, etc., are deployed as desired by activating the hold-down and release mechanisms) comprising releasable standoffs (hold-down and release mechanisms (HDRM) ([0003] Spacecraft typically utilize hold-down and release mechanisms ("HDRMs") (i.e., a "hold-then-separate" device) to securely hold, retain or stow elements of the spacecraft during launch…[0004] An HDRM is generally an electro-mechanical, "one-shot" device in that after it is activated to release its stowed or held element, the HDRM either needs to be replaced, refurbished, or reset--depending on the type of 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the non-energetic HDRM taught by Nakasone in view of Baldwin and Hiller with Novotney’s teachings on link wires since non-energetic HDRMs typically utilizes an activation mechanism such as a fuse wire or link wire.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasone in view of Baldwin and Novotney 
Regarding claim 16
Nakasone further teaches wherein the first ion thruster layer is connected to the second ion thruster layer by one or more couplers ([0013] … three couplers 121, 122, 122 for providing mechanical and electrical connections to a corresponding coupler (not shown) on each respective satellite 101, 102, 103) and per [0014] supra completely separating the first and second ion thruster layers ([0014] …The system 100, after deployment at the lower parking or transfer orbit, moves up to a position near to the desired higher-Earth orbit, and then each satellite 101, 102, 103 is detached and moved into the final desired orbit).  As such, the method steps of “fluidly disconnecting the first ion thruster layer from the propellant source; and electrically disconnecting the first ion thruster layer from the voltage source” are the normal operation of the apparatus disclosed by Nakasone in view of Baldwin supra.
Nakasone in view of Baldwin does not teach wherein ejecting the first ion thruster layer comprises melting a tensioned wire coupling the first ion thruster layer to the second ion thruster layer.
Novotney teaches a coupler (hold-down and release mechanisms (HDRM)) comprising a tensioned wire (link wire) and melting the tensioned wire to release spacecraft elements held together by the tensioned wire ([0003] Spacecraft typically utilize hold-down and release mechanisms ("HDRMs") (i.e., a "hold-then-separate" device) to securely hold, retain or stow elements of the spacecraft during launch…[0004] An HDRM is generally an electro-mechanical, "one-shot" device in that after it is activated to release its stowed or held element, the HDRM either needs to be replaced, refurbished, or reset--depending on the type of technology that the HDRM employs. An HDRM is typically not a motorized device or other type of device that will 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Nakasone in view of Baldwin with Novotney’s teachings non-energetic HDRM’s so that ejecting the first ion thruster layer comprises melting a tensioned wire coupling the first ion thruster layer to the second ion thruster layer to since Novotney teaches that non-energetic HDRM’s typically utilizes an activation mechanism such melting a tensioned wire.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasone in view of Baldwin, Novotney, and Hiller
Nakasone in view of Baldwin and Novotney does not teach wherein ejecting the first ion thruster layer further comprises separating the first ion thruster layer from the second ion thruster layer with a compression spring. 
Hiller teaches a coupler using a compression spring (kick off spring) to separate satellites previously coupled together (see page 37 “The structure of this design is very similar to that of the pin-puller design. It consists of two baseplates that act as full faces of each satellite, alignment legs in a cup-and-cone configuration for alignment and extra support, and a device to allow for de-coupling once triggered. Instead of placing a clevis joint in the center, an ERM (Ejector Release Mechanism (TiNi Aerospace # E250) takes its place…The structure of this design is much simpler than the first option. This makes the ERM design more manufacturable, stronger in high vibration, and less likely to fail during actuation. Figure 40 shows an exploded view of this design.”, see Fig. 39 “A custom ERM is required because the standard kickoff springs would exert excessive force on the satellites, and cause them to exceed the allowable separation velocity”). 
 It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Nakasone in view of Baldwin and Novotney with Hiller’s teachings on compression springs so that ejecting the first ion thruster layer further comprises separating the first ion thruster layer from the second ion thruster layer with a compression spring to thereby provide the benefit of a coupler and separation mechanism that is simple, reliable, easy to manufacture, and strong during high vibration.

Allowable Subject Matter
Claims 9-12 and 18-21 are allowable.
The nearest prior art is Nakasone.
The prior art neither teaches nor renders obvious either:
A spacecraft thruster system comprising a deactivation switch disposed between a first ion thruster comprising a first ion thruster layer and a second ion thruster comprising a second ion thruster layer; wherein the deactivation switch is configured to be depressed when the first ion thruster is electrically connected to a voltage source, 
A method for operating a spacecraft thruster system comprising releasing an activation switch disposed between a first ion thruster and a second ion thruster when the first ion thruster is ejected; and applying a voltage differential to the second ion thruster layer to emit second ions from the voltage source when the activation switch is released in combination with the other limitations of claim 18.

Response to Arguments
Regarding the rejections of claims 1 and 13, applicant asserts that the phrase an ion thruster including a first ion thruster layer and a second ion thruster layer distinguishes over Nakasone because Nakasone teaches a plurality of self-sufficient ion thrusters as oppose to a single ion thruster having a plurality of layers.  However, as evidenced by the Hall Thruster taught by Conversano 2015/0128560, the term ion thruster is commonly applied to the ion emission structure without the attendant power supply or propellant supply.  As such, the terms ion thruster layer is not sufficiently particular to read over the ion thrusters taught by Nakasone.  Nakasone is reasonably construed as teaching an ion thruster providing propulsion for any one of the satellites 101-103, the ion thruster being provided in layers including a first/upper ion thruster layer for propelling satellite and a the second/lower layer acting as booster. Regarding the combination of Nakasone with Baldwin, applicant asserts that the modification would 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741